Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



    PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/412,022
Filing Date: May 14, 2019
Appellant(s): Emminghaus et al.



__________________
Adenike A. Adebiyi
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 06/22/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/07/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	The Examiner’s answers in response to Appellant’s arguments are presented below in the same order by which Appellant’s arguments are presented in the appeal brief.

1.	On pages 7-8, Applicant alleges Gopalakrishnan is non-analogous art since Gopalakrishnan is not concerned on reducing database access inefficiencies.
	Examiner disagrees because:
	As described in Gopalakrishnan [0054], [0059], [0063] – [0071], [0085] – [0088] and Figs. 3, 8 & 10, Gopalakrishnan discloses a PLACEHOLDER VALUE CACHE (PVC) database 218 stores placeholder values in the cache to be more efficiently accesses by users searching for help without accessing less efficient PLACEHOLDER DICTIONARY (PD) database.
	Therefore, Gopalakrishnan clearly is an analogous art.

2.	On pages 8-9, Applicant alleges a phrase “placeholder value cache database 218” does not appear in Gopalakrishnan.
	Examiner disagrees because:
	As shown in Gopalakrishnan Fig. 3, a PLACEHOLDER VALUE CACHE (PVC) 218 is a database.

3.	On page 9, Applicant alleges an error in that that it is not understood where Gopalakrishnan describes that the products and components dependencies are separate tables from help documents and where Gopalakrishnan describes that the help documents are stored in the placeholder value cache 218.
	Examiner disagrees because:
	As shown in Gopalakrishnan Fig. 10, Products table (510 & 511) and Component table (512 & 513) are clearly separate tables from help documents.
	As described in Gopalakrishnan [0086] “If the placeholder value cache has a value for all placeholders (step 434), the HAS displays the help document and a list of other documents that refers to the same placeholder using the placeholder document index (step 438)”, when placeholder values (such as product information, component information) are stored in the cache for the help document(s), the help annotator system (HAS) will retrieve from the cache for users searching for product and/or component information.

4.	On page 9, Applicant alleges that the Examiner did not identify what structure corresponds to the cache if the "placeholder value cache 218" of Gopalakrishnan is the "database" from which records to be loaded into child data objects are retrieved.
	Examiner disagrees because:
	As described in Gopalakrishnan [0054], [0059], [0063] – [0071], [0087] – [0088], Figs. 3, 8 & 10, and [0086] “If the placeholder value cache has a value for all placeholders (step 434), the HAS displays the help document and a list of other documents that refers to the same placeholder using the placeholder document index (step 438)”, the PLACEHOLDER VALUE CAHCE (PVC) stores placeholder values (such as product information, component information) to be retrieved by the help annotator system (HAS) for users searching for product and/or component information.

5.	On pages 9-10, Applicant alleges Gopalakrishnan does not disclose that the placeholder dictionary (which the Examiner regards as a loaded child record table) has entries that identify "which database records for child data objects of different hierarchical data structures from the separate tables of the database are cached”.
	Examiner disagrees because:
	As described in Gopalakrishnan [0054], [0059], [0063] – [0071], [0086] – [0088], and Figs. 3, 8 & 10, the help annotator system (HAS) searches the PLACEHOLDER VALUE CACHE (PVE) for products information and/or components information [as different hierarchical data structures from the separate tables of database] to identify which placeholder values (such as components information) are cached [as which database records for child data object].
	Therefore, Gopalakrishnan clearly discloses having entries that identify "which database records for child data objects of different hierarchical data structures from the separate tables of the database are cached”.

6.	On pages 10-12, Applicant alleges the placeholder dictionary 220 does not indicate whether database records for the components are in a cache or not or the placeholder dictionary 220 does not indicate which database records for child data objects of root data objects of different hierarchical data structures from the separate tables of the database are cached.
	Examiner disagrees because:
	As described in Gopalakrishnan [0054], [0059], [0063] – [0071], [0086] – [0088], and Figs. 3, 8 & 10, the help annotator system (HAS) searches the PLACEHOLDER VALUE CACHE (PVE) for products information and/or components information to identify which placeholder values (such as components information) are cached or not.
	Therefore, it is PLACEHOLDER VALUE CACHE (PVE) that indicate whether database records for the components are in a cache or not.
	Further, placeholder values are extracted from product documentation into placeholder-value tables (such as product placeholder-value table and component placeholder-value table in Fig. 10) of PLACEHOLDER VALUE CACHE and placeholder dictionary for users searching for help document. The PLACEHOLDER VALUE CACHE indicates which database records for child data objects (e.g. components) of root data objects (e.g. products) of different hierarchical data structures (e.g. product table and component table) from the separate tables of the database are cached or not. 

7.	On pages 12-13, Applicant alleges Gopalakrishnan does not teach or suggest "searching within a loaded child record table" as part of "identifying a subset of records . .. that are not cached".
	Examiner disagrees because:
	As described in Gopalakrishnan [0054], [0059], [0063] – [0071], [0086] – [0088], and Figs. 3, 8 & 10, the help annotator system (HAS) searches the PLACEHOLDER VALUE CACHE (PVE) including product placeholder-value table and component placeholder-value table in Fig. 10 for products information and/or components information to identify which placeholder values (such as components information) are cached or not.
	 
8.	On pages 13-14, Applicant alleges the Examiner did not identify what structure in Lagerblad corresponds to a "loaded child record table" as recited in claim 11 of the present application.
	Examiner disagrees because:
	As stated in the final office action, Examiner provided clearly mapping between the argued limitation “the loaded child record table” and “three different data types may be loaded from the result of one query to a database table that stores the three different data types in separate columns, and the systems and methods may associate relationships (i.e. parent-child relationships) between each of these three data types after they have been loaded”, and the database table clearly is the loaded child record table.

9.	On pages 14-15, Applicant alleges there is no disclosure in Lagerblad of using the first table 162 to determine "which of the plurality of child data records is stored on the server for the plurality of parent data records" and then "transmitting a request to the database, comprising a plurality of queries for a subset of the plurality of data records that are not stored on the server".
	Examiner disagrees because:
In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As stated in the final office action, De Magalhaes [0018] – [0019], [0023], [0029], [0032], [0036], [0042], [0050] – [0059] and Fig. 3 teaches 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
the argued limitation “determining, using the loaded child record table, which of the plurality of child data records is stored on the server for the plurality of parent data records”, and Lagerblad [0015], [0019], [0027] – [0031] and Fig. 1 teaches “transmitting a request to the database, comprising a plurality of queries for a subset of the plurality of child data records that are not stored on the server.” 

10.	On pages 15-16, Applicant alleges Gopalakrishnan fails to teach "a server comprising: a loaded child record table having entries that identify ... which database records for child data objects of the root data objects of the different hierarchical data structures from separate tables of the database are stored on the server" and "determining, using the loaded child record table, which of the plurality of child data records is stored on the server for the plurality of parent data records".
	Examiner disagrees because:
The arguments of claim 11 are directed to the similar arguments of claim 1 which has been addressed above.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/SYLING YEN/           Primary Examiner, Art Unit 2166                                                                                                                                                                                             
Conferees:
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166                                                                                                                                                                                                        
	/MENG YAO ZHE/           Primary Examiner                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.